t c memo united_states tax_court lykes energy inc and subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date s a gas utility company collected funds from its customers which were earmarked for legislatively mandated energy conservation programs the state required s to account separately for the funds and monitored program expenditures s could not retain the unexpended amounts and was charged interest on the funds that exceeded expenditures the largest expenditure was subsidies paid to purchasers of gas appliances from s s' sales customer base and rate base increased as a result of the programs held s' gross_income includes the funds held further s must capitalize the expenditures less the amount_paid as subsidies which is currently deductible nathan b simpson and matthew j foster for petitioners william a goss and benjamin a deluna for respondent memorandum findings_of_fact and opinion laro judge this consolidated case was submitted to the court without trial see rule a lykes energy inc lykes and subsidiaries petitioned the court to redetermine the following federal_income_tax deficiencies taxable_year deficiency dollar_figure big_number big_number big_number big_number big_number big_number we must decide whether funds collected by lykes' subsidiary people's gas system inc people's under the terms of certain energy conservation programs feeca programs are includable in people's gross_income we hold they are we also must decide whether people's expenditures under the feeca programs are reguired to be capitalized under sec_263 we hold they are to the extent described herein unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules of ' people's participated in seven feeca programs respondent has conceded that petitioners may deduct expenditures_for two of these programs namely the residential conservation service program and the appliance energy savings payback program the parties agree that any amounts required to be capitalized must be amortized over years practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference lykes is the parent_corporation of an affiliated_group_of_corporations that files consolidated federal_income_tax returns based on a fiscal_year ending on september lykes was headquartered in tampa florida when the petitions were filed people's distributes natural_gas in florida it isa utility subject_to regulation by the florida public service commission psc pursuant to the florida energy efficiency and conservation act feeca the psc required that people's design and administer the feeca programs people's administers these programs subject_to the psc's supervision the feeca programs are generally designed to reduce consumption of high cost petroleum and to lower electrical energy consumption for its through taxable years people's included receipts from the feeca programs feeca receipts in its gross_income and it deducted its expenditures under the programs feeca expenditures starting with its taxable_year people's excluded feeca receipts from its gross_income and did not deduct any feeca expenditures people's undertook the following programs to comply with freca single family residential home builder program ---under this program which was designed to increase the number of gas customers in the new residential construction market people's paid builders to install gas appliances in new residential developments for the respective taxable years in issue expenditures_for this program were dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure residential conservation service program --- under this program which was designed to help existing residential customers reduce energy consumption people's paid contractors to perform energy efficiency audits and recommend energy saving steps expenditures_for this program were dollar_figure in and dollar_figure in replacement of oil heating program ----under this program which was targeted at customers mainly interested in converting oil heat to gas heat people's paid for part of the cost of installing gas appliances for the respective taxable years in issue expenditures_for this program were dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure appliance energy savings payback program --- under this program which was designed to encourage gas customers to replace existing gas appliances with new more energy-efficient appliances people's generally subsidized the purchase of new more energy-efficient models for the respective taxable years in issue expenditures_for this program were dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure cogeneration promotion and feasibility audit program ---under this program which was designed to encourage industrial commercial and institutional users to generate electricity on-site using natural_gas fired generators people's provided free feasibility audits to customers considering installing cogeneration facilities expenditures_for this program totaled dollar_figure in and dollar_figure in appliance dealer contractor program ----under this program which was designed to encourage replacing electric or older gas appliances with new gas appliances people's paid dealer contractors and customers to install new gas appliances in this program was discontinued the expenditures listed below for the and taxable years relate to a gas space conditioning allowance program which was designed to convert on-main customers from electric space conditioning equipment to gas space conditioning equipment this latter program was targeted at existing gas consumers offering an allowance to help defray the higher first costs of gas space conditioning equipment for the respective taxable years in issue expenditures_for these programs were dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure electric resistance replacement program --- under this program which was designed to encourage customers to replace electric appliances with gas appliances by subsidizing the installation of gas appliances people's paid residential customers to switch to gas heat from electric heat in this program was bifurcated into two programs one for residential customers and the other for commercial users for the respective taxable years in issue these programs’ expenditures were dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure the largest single category of feeca expenditures consisted of subsidies for people who bought gas appliances from people's or an affiliate collectively referred to as people's the percentages of program expenditures that were subsidies were taxable_year percentage these percentages were stipulated by the parties as minimum percentages the record however does not allow us to find a greater percentage rach feeca program was initially designed by people's to meet goals established by the psc the psc had the final say as to whether a particular program was approved and implemented in deciding whether to approve a particular program the psc calculated the present dollar value of cost savings to be realized by the people of florida these cost savings related to factors such as reduced consumption of kilowatt hours of electric energy other_benefits taken into account were the value of incentive payments paid to or on behalf of florida public_utility customers the value of these benefits was then divided into the projected costs of the program under this formula a proposed program had to have a cost effectiveness ratio greater than to be approved in deciding which of people's program proposals to approve the psc did not consider the benefit to people's funds to pay for the feeca programs were generated by building an extra factor into the rate people's charged most of its customers ’ people's had to identify the portion of its beginning in certain commercial and industrial customers who agreed to have their gas service interrupted when people's experienced unusually high demand did not have feeca costs built into their rates receipts allocable to the feeca programs on its books_and_records people's was prohibited by the psc from separately stating this portion on its customers' bills people's collected feeca funds subject_to a statutory obligation not to expend them for any purpose other than feeca programs it kept separate bookkeeping accounts to record feeca receipts and feeca expenditures and at fixed intervals of months to a year the psc conducted in-depth audits of these accounts if people's charged an expense that the psc deemed improper the charge was disallowed these disallowances were not charged back to people's customers they were borne by people's and its shareholders in the form of reduced net_income people's did not segregate the feeca funds in separate bank accounts for each period the feeca rate factor was calculated as closely as possible to generate just enough receipts to cover the period's anticipated feeca expenditures if people's feeca receipts exceeded a period's feeca expenditures the excess plus interest on the excess was subtracted from the amount the following period's rate factor was designed to yield tf and when the feeca programs terminate or if and when people's goes out of business any residual funds in the feeca accounts must be refunded to the ratepayers if people's is acquired by another company the feeca account balances pass to the acquirer which must assume people's obligation to make feeca expenditures the amounts billed to people's customers for the feeca programs are not payments for the goods and services a customer consumes in designing the rates that people's may charge its customers the psc does not consider feeca receipts as part of people's revenue from goods and services it does not consider feeca expenses as part of people's prudently incurred expenses of providing goods and services it does not include excess feeca receipts as part of people's capital_investment on which it is entitled to earn a return the state of florida and its citizens are the intended beneficiaries of the feeca statute and the feeca programs no direct benefit to people's is intended people's customer base rate base and natural_gas sales have increased as a result of feeca expenditures opinion petitioners relying on 14_tc_965 and its progeny contend that the feeca receipts are excludable from people's gross_income petitioners argue that people's was a conduit for the receipts in that it received them subject_to an obligation to account for them separately and to expend them for a set purpose under the control and supervision of the psc petitioners contend that people's realized no gain or profit when it collected the funds respondent argues that the feeca receipts are includable in people's gross_income respondent contends that people's collected the receipts without a_trust relationship respondent contends that the feeca expenditures benefited people's significantly we agree with respondent that the feeca receipts are includable in people's gross_income we begin our analysis with the statutory text which provides that gross_income means all income from whatever source derived sec_61 congress prescribed this text intending to use the full measure of its taxing power 309_us_331 this text is construed broadly to reach any accession to wealth realized by a taxpayer and over which the taxpayer has complete control see 504_us_229 348_us_426 funds received by a taxpayer are excludable from gross_income when the funds are received in trust subject_to a restriction that they be expended for a specific purpose and the taxpayer does not profit gain or benefit in spending the funds for the stated purpose see 55_tc_761 discussing seven-up co v commissioner supra and its progeny affd per curiam 456_f2d_255 5th cir people's does not meet this -- - test it did not receive the feeca receipts in trust a_trust requires that a person take title to property pursuant to an explicit directive to preserve or protect the property see 108_tc_448 sec_301_7701-4 proced admin regs here the purported settlors namely people's customers never intended to create a_trust or even knew they were funding the feeca programs people's received the feeca receipts from its customers as payments for gas and the customers at the time of payment did not know that any part of the payments was for other than their gas use in fact psc rules explicitly barred people's from telling its customers that a portion of each payment was funding the feeca programs nor did people's satisfy the second prong of the seven--up test which requires that it expend the funds without profit gain or benefit the subsidies paid_by people's benefited it significantly in that they encouraged utility users to purchase gas appliances from people's the effect of the feeca programs was that they served to shift the cost of these subsidies from people's to its rateholders the feeca programs also increased people's rate base number of customers and sales we turn to the second issue namely whether people's must capitalize the feeca expenditures respondent answers this guestion in the affirmative as to all the disputed expenditures respondent contends that the disputed expenditures are capitalizable because they produced new customers for people's petitioners argue that the expenditures are deductible petitioners contend that most of the expenditures relate to sales of appliances petitioners contend that the other expenditures yielded no significant future benefit agreeing with respondent in part and with petitioners in part we hold that some of the feeca expenditures are deductible while others must be capitalized sec_162 provides a deduction for an accrual_method taxpayer like people's only when an expenditure is an expense an ordinary_expense a necessary expense incurred during the taxable_year and made to carry on a trade_or_business see 403_us_345 an expense that creates a separate and distinct asset is not ordinary id pincite see also norwest corp subs v commissioner t c and the cases cited therein nor is an expense ordinary when it generates a significant long-term benefit that extends beyond the end of the taxable_year see 503_us_79 norwest corp subs v commissioner supra recognizing income concomitantly with the recognition of the related expenses is a goal of our income_tax system and a proper matching is achieved when an expense is deducted in the taxable_year or years in which the related_income is recognized see 507_us_546 indopco inc v commissioner supra pincite 364_us_122 103_tc_285 affd 65_f3d_329 3d cir 103_tc_247 affd 68_f3d_41 2d cir our resolution of this issue turns on whether the feeca expenses were ordinary the subsidies were people's benefited from them currently in that they induced customers to purchase products from people's of course people's sales may yield future_benefits such as repeat business and sales of related products or commodities those future_benefits however are incidental to the sales at hand we considered a similar issue in 42_tc_850 affd 349_f2d_515 1st cir there the taxpayers were a gas company and its subsidiary the subsidiary sold and leased gas appliances we held that the selling_expenses related to the leased appliances must be capitalized we held that the selling_expenses related to the appliance sales were deductible as to the latter class we noted that the expenses were related to closed_transactions and were a proper charge at once against the income realized from such transactions id pincite the same rationale applies here to the subsidies people's paid the subsidies to purchasers of its products and in this setting the subsidies relate primarily to the income from that sale as opposed to income that is intended to be generated in the future people's may deduct the subsidies as an ordinary_expense of its business as to the remaining expenditures those amounts are promotional or selling_expenses unrelated to a specific sale given our finding that these expenditures primarily helped people's increase its customer base we now decide whether gaining new customers yielded a future benefit to people's that was more than incidental we conclude it did while people's made substantial investments to induce its customers to use natural_gas its customers also made substantial investments to become gas customers that is the point of many of the feeca programs new gas customers must generally buy new appliances often they have to install gas piping within the walls of their homes or commercial structures as a result both people's and its new customers have a strong incentive to continue their business relationships beyond the initial years these upfront costs tend to discourage people's new customers from switching to other energy sources and essentially assure people's that it will receive revenue from these customers in the future this projected revenue stream which is the direct object of people's promotional expenditures 1s a significant future benefit the expenditures connected thereto must be capitalized see 90_f2d_814 4th cir affg 34_bta_228 wherein the appellate court stated that an intensive campaign to get new customers at any time gives rise to capital expenditures and the time when such expenditures might be incurred is not confined to the early or formative stages of a company we have considered all arguments by the parties and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule
